Citation Nr: 0425467	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  01-07 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active service from September 1942 to 
December 1945. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
part of which the Department of Veterans Affairs (VA) 
regional office (RO) in St. Petersburg, Florida, denied 
entitlement to service connection for bilateral hearing loss 
and granted entitlement to service connection for PTSD and 
awarded a rating of 50 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Pursuant to this remand, the RO will be scheduling one or 
more VA examinations.  The veteran is hereby notified that it 
is his responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).


REMAND

The veteran has current disability from bilateral 
sensorineural hearing loss.  Furthermore, service records 
show that he was engaged in combat and was exposed to weapons 
noise as a machine gunner and, as a paratrooper, was exposed 
to aircraft engine noise during his World War II service.  
His assertions that he was so exposed are consistent with his 
combat service.  His military occupational specialty was 
machine gunner.  He received medals indicating that he made 
parachute jumps into areas of combat.  He received multiple 
campaign medal in areas occupied by German forces.  He 
received a citation for the Bronze Star Medal after he went 
into an area being barraged by enemy mortar and artillery 
fire to evacuate wounded personnel.  The evidence supports a 
finding that the veteran was engaged in combat.  

Therefore, the question before the Board is whether his 
current disability from hearing loss is causally related to 
his in-service noise exposure.  The opinion given by a VA 
examiner dated in September 2000 is equivocal.  The examiner 
stated that no conclusion could be reached without resort to 
conjecture.  She implied that it was possible that the 
veteran's hearing loss was due to in-service noise exposure, 
but that it was also possible that his hearing loss is due to 
aging, citing the remote onset of the hearing loss.  However, 
as the veteran's representative has pointed out, even a 
remote onset of hearing loss may be service connected if it 
is shown to be related to in-service acoustic trauma.  See 
Hensley v. Brown, 5 Vet. App. 155, 160.  As the veteran has 
not been examined for his hearing loss since September 2000, 
and as the opinion of the examiner is inconclusive concerning 
the question of nexus between current hearing loss disability 
and in-service noise exposure, I deem another VA examination 
necessary.  The evidence indicates that the veteran has 
current hearing loss disability, was exposed to weapons and 
aircraft noise in service, and there is evidence that 
suggests that his hearing loss disability may be related to 
such noise exposure.  Although weapons and aircraft noise 
exposure are not specifically documented by service medical 
records, the veteran's assertions that he was exposed to such 
noise are consistent with the circumstances, conditions, and 
hardships of his service.  38 C.F.R. § 3.159(c)(4) (2003).

The veteran's representative has also asserted that a remand 
is necessary concerning the veteran's claim for a rating 
higher than 50 percent for PTSD.  The basis for that 
assertion is that the most recent VA examination for 
compensation purposes was conducted in November 2001.  The 
veteran's representative stated in the August 2004 informal 
hearing presentation that the veteran contends that his PTSD 
"is growing progressively worse over time."  The 
representative asserted that the veteran was virtually 
isolated and was unable to deal with people, including his 
family.  The examiner asserted that the veteran had suicidal 
ideation and nightmares, flashbacks, and sleep disturbances.  
The representative requested a remand for a current VA 
neuropsychiatric examination.

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for hearing loss 
and/or PTSD since May 2000.  The veteran 
should be requested to provide the details 
of such treatment, including, the names 
and addresses of the treatment providers, 
the location(s) where the treatment was 
provided, and the approximate date(s) of 
such treatment.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.  The RO should associate 
all correspondence received with the 
claims file.  All efforts to obtain these 
records should be fully documented.  

2.  If she is available, the examiner who 
conducted the September 2000 audiological 
examination should re-examine the claims 
file and should express an opinion whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's bilateral hearing loss 
diability is the result of noise exposure 
during his active military service, or is 
related to a disease or injury the veteran 
incurred during his active duty service.  
If the same examiner is not available, 
another VA audiologist should be asked to 
review the file and express such an 
opinion.  The examiner should report a 
complete rationale for his/her 
conclusions.  If deemed necessary to 
establish or rule out a causal 
relationship between the veteran's current 
hearing loss disability and his in-service 
noise exposure, he should be afforded a VA 
audiological examination.  The claims 
folder should be made available to and 
reviewed by the examiner(s).  All 
indicated tests and diagnostic studies 
should be performed.  


3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his current disability from 
PTSD.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated tests and diagnostic studies 
should be performed.  

4.  Then, the RO should again review the 
record and readjudicate the claims of 
entitlement to service connection for 
bilateral hearing loss and entitlement to 
a rating higher than 50 percent for PTSD.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



